Citation Nr: 1451677	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1948 to June 1952 with the U.S. Army and from December 1952 to February 1960 with the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Veterans Affairs (VA), Regional Office (RO), rating decision(s).  The RO in St. Petersburg, Florida, currently has jurisdiction.  

Reviewing the procedural history, the Veteran's claims for service connection for a headache disorder and a psychiatric disorder were the subject of previous, final RO rating decisions.  Normally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate an issue on the merits.  However, since the most recent denials of the Veteran's claims, additional service treatment records (STRs) were obtained.  According to 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.  Since the earlier decisions did not consider these additional service department records, the claims automatically have to be reconsidered on their underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's claim for a headache disorder, he had a VA examination for neurological disorders in March 2010 .  The examiner determined that the Veteran did not have a primary headache disorder.  However, in reporting the Veteran's medical history, the examiner did not mention the fact that the Veteran had resulting frontal headaches from being hit with brass knuckles on the right temple during service in September 1959.  This appears to be a significant clinical event.  It is not clear if the VA examiner took the Veteran's complete medical history into consideration.  If such, this would lessen the probative value of this opinion.   

Concerning the claim for a psychiatric disorder, the Veteran states that he has a psychiatric disorder that stems from his duties working as a military policeman during service (See May 1993 statement).  The record includes a diagnosis of major depressive disorder (see April 2009 VA treatment record).  VA examination and opinions are needed to help in the determination of this case.  

Further, the Veteran reported during VA examination in 1991 that he was treated for headaches at the Gainesville VA treatment facility in 1982 and 1988 and that he had CAT scans in 1982 and 1985.  On remand, his complete treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records (to include any archived records) from the Gainesville and Jacksonville VA treatment facilities, dated from 1982 to 2004 and from January 2012 forward.

2.  Ask the Veteran to identify the medical facility where he had CAT scans in 1982 and 1985, and make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, the case should be referred to the March 2010 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) than the Veteran's current headache disorder had its clinical onset during active service or is related to any incident of service, to include the in-service complaints of headaches, acoustic trauma, and/or head injury.  

In providing the opinion, the examiner should specifically consider these pertinent records:

The STRS show treatment for headaches of 4-days duration in October 1954.  In September 1959, the Veteran was treated for frontal headaches after being hit with brass knuckles in the right temple.  The January 1960 discharge examination shows the Veteran reported a history of frequent headaches.  After service in  January 1991, a VA examination report shows that the Veteran reported frequent headaches since 1950.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should identify all current psychiatric disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) than any current psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include any in-service stressful events described by the Veteran, his duties working as a military policeman, and/or his head injury in September 1959 when he was struck with brass knuckles.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  After the requested evaluations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiners for corrective action.

6.  Finally, re-adjudicate the issues on appeal.  If either of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



